  Case 18-20494       Doc 68    Filed 08/07/19 Entered 08/07/19 08:28:34       Desc Main
                                  Document     Page 1 of 4



Daniel J. Morse (WY Bar # 7-4770)
Assistant United States Trustee, District of Wyoming
PATRICK S. LAYNG
UNITED STATES TRUSTEE
REGION 19
308 West 21st Street, Room 203
Cheyenne, WY 82001

                       UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF WYOMING

In re:                           )
                                 )
John Hull Trucking, LLC,         )                Case No. 18-20494
                                 )                Chapter 11
                                 )
             Debtor.             )
_________________________________)

              UNITED STATES TRUSTEE’S MOTION TO CONVERT THIS
                CHAPTER 11 CASE PURSUANT TO 11 U.S.C. § 1112(b)

         The United States Trustee, through counsel, files this motion for entry of an order

converting the above-captioned chapter 11 case pursuant to § 1112(b) of the Bankruptcy

Code (the “Motion”), and in support thereof respectfully states and alleges as follows:

                               JURISDICTION AND VENUE

         1.     This Court has jurisdiction under 28 U.S.C. § 1334.         This is a core

proceeding pursuant to 28 U.S.C. § 157(b). Venue is proper pursuant to 28 U.S.C. §§

1408 and 1409.

                                     BACKGROUND

         2.     On June 18, 2018, John Hull Trucking, LLC (the “Debtor”) filed a

voluntary petition in this Court for relief under chapter 11, Title 11 of the United States

Code, 11 U.S.C. §§ 101-1532, as amended (the “Bankruptcy Code”).
 Case 18-20494      Doc 68    Filed 08/07/19 Entered 08/07/19 08:28:34       Desc Main
                                Document     Page 2 of 4



       3.     The United States Trustee has not appointed a trustee, an examiner or an

unsecured creditors’ committee in Debtor’s case.

       4.     Pursuant to §§ 1107 and 1108 of the Bankruptcy Code, Debtor continues to

operate its business and manage its affairs as a “debtor-in-possession.”

                                       STANDING

       5.     Pursuant to 28 U.S.C. § 581(a)(19), the United States Trustee is charged

with administrative oversight of the bankruptcy system in this District. Such oversight is

part of the United States Trustee’s overarching responsibility to enforce the laws as

written by Congress and interpreted by the courts. See United States Trustee v. Columbia

Gas Systems, Inc. (In re Columbia Gas Systems, Inc.), 33 F.3d 294, 295-96 (3d Cir.

1994) (noting that United States Trustee has “public interest standing” under 11 U.S.C. §

307 which goes beyond mere pecuniary interest); Morgenstern v. Revco D.S., Inc. (In re

Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990) (describing the United States

Trustee as a “watchdog”).

       6.     Under § 307 of the Bankruptcy Code, the United States Trustee has

standing to be heard on the issues raised by this Motion.

                                RELIEF REQUESTED

       7.     By this Motion, the United States Trustee respectfully requests that this

Court enter an order converting the above-captioned chapter 11 case pursuant to §

1112(b) of the Bankruptcy Code.
 Case 18-20494         Doc 68   Filed 08/07/19 Entered 08/07/19 08:28:34      Desc Main
                                  Document     Page 3 of 4



                                  BASIS FOR RELIEF

      8.      Section 1112(b) of the Bankruptcy Code provides for the conversion of

bankruptcy cases for “cause,” and describes a variety of factors which may constitute

“cause” for the conversion of a chapter 11 case.     See 11 U.S.C. § 1112(b). “Cause”

under § 1112(b) of the Bankruptcy Code is a flexible concept.            In re Pacific Rim

Investments, LLP, 243 B.R. 768, 772 (D. Colo. 2000).

      9.      In this case, cause exists for the conversion of the case under §

1112(b)(4)(F) and (K) of the Bankruptcy Code because the Debtor has not filed monthly

operating reports for February – June 2019 and has not paid the United States Trustee

quarterly fees for this period and owes an estimated amount of $1,950.

      10.     Also, cause exists for the conversion of the case under § 1112(b)(4)(J) of

the Bankruptcy Code. Debtor represents in its Petition that Debtor is a “small business.”

See Petition (Doc. No. 1 at p. 2). Debtor has not filed a chapter 11 plan (although it did

file and withdraw a disclosures statement) within the 300 day deadline set forth in §

1121(e)(2).

      11.     Conversion of this case is appropriate. Secured claims total $121,897

(Petition, Doc. No. 1 at p. 7). Debtor lists the Saddleback Trucking account receivable

in the amount of $544,502, among other assets, on his Amended Schedule A/B (Doc. No.

17 at p. 2 of 5). As such, there are assets that can be administered for the benefit of the

unsecured creditors.
 Case 18-20494      Doc 68    Filed 08/07/19 Entered 08/07/19 08:28:34       Desc Main
                                Document     Page 4 of 4




                                     CONCLUSION

       WHEREFORE, the United States Trustee requests that the Court convert the

above-captioned chapter 11 case under § 1112(b) of the Bankruptcy Code and for such

other and further relief as the Court deems just and appropriate.

Dated: August 7, 2019.
                                                 Respectfully submitted,

                                                PATRICK S. LAYNG
                                                UNITED STATES TRUSTEE
                                                REGION 19

                                                _/s/ Daniel Morse_________
                                                By: Daniel J. Morse
                                                Assistant U.S. Trustee
                                                District of Wyoming
                                                308 West 21st Street, Room 203
                                                Cheyenne, WY 82001
                                                Direct Line: 307-772-2793
